PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Donaldson et al.
Application No. 14/192,432
Filed: 27 Feb 2014
For NON-CONTACT VAD WITH AN ACCELEROMETER, ALGORITHMICALLY GROUPED MICROPHONE ARRAYS, AND MULTI-USE BLUETOOTH HANDS-FREE VISOR AND HEADSET
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed March 29, 2021, to revive the above-identified application.  The receipt of a three-month extension of time to make timely this renewed petition is acknowledged.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on September 30, 2016.  The above-identified application became abandoned for failure to submit the issue fee in a timely manner in reply to the aforementioned notice of allowance and fee(s) due, which set a shortened statutory period for reply of three months.  No extensions of time are permitted for transmitting issue fees.1  Accordingly, the above-identified application became abandoned on December 31, 2016.  A notice of abandonment was mailed on January 20, 2017.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 

	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on August 7, 2020, along with the issue fee, an executed declaration, a substitute statement, the petition fee, and the proper statement of unintentional delay.  

The original petition pursuant to 37 C.F.R. § 1.137(a) was dismissed via the mailing of a decision on October 29, 2020, which set an extendable period for reply of two months.

To date, requirements one and two 37 C.F.R. § 1.137(a) have been satisfied, and the third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, since a terminal disclaimer is not required.2  

With this renewed petition pursuant to 37 C.F.R. § 1.137(a), requirement four of 37 C.F.R. § 1.137(a) remains unsatisfied.

Regarding the fourth requirement of 37 C.F.R. § 1.137(a), the relevant parties are as follows:

This application was originally deposited on February 27, 2014, with an ADS that lists two inventors.
Assignments from these two inventors to a company named Alphicom were recorded on July 15, 2015 and July 21, 2015.3
Declarant Luna was the Chief Technology Officer of Alphicom from December 2007 - June 2017.4
Alphicom ran into financial difficulties, and on a date that has not been revealed, it ran out of funds to pay for 5  This date appears to predate the abandonment of this application, since it has been given as the reason the issue fee was not timely paid.
Assignments that lists JAWB Acquisition LLC as the assignee were recorded on August 22, 2017 and September 1, 2017.6
Declarant Setton became the CEO of JAWB Acquisition LLC “around July 2017.”7  He became aware of the abandonment of this application “around Q2 2018,”8 which is the time period beginning on April 1, 2018 and ending on June 30, 2018.
Declarant Setton retained an organization named Envision IP “around Q2 of 2018” to revive this application, however for reasons that have not been revealed, it does not appear that any attempt to revive this application was undertaken by Envision IP.9
Time passed, April of 2018 turned to February of 2019, and declarant Setton retained a law firm named Myers and Wolf to revive this application.  Declarant Setton adds they were unable to obtain power of attorney.10
Declarant Setton retained Petitioner’s law firm to revive this application on June 3, 2020,11 and the original petition pursuant to 37 C.F.R. § 1.137(a) was filed on August 7, 2020.
The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied, since the CEO of the current assignee/applicant was aware of the abandonment of this application possibly as early as April 1, 2018, yet a petition to revive the same was not filed until more than two years were allowed to pass.  In order to establish that the entire period of delay was unintentional, the following issues must be resolved on second renewed petition:

If Envision IP was retained “around Q2 of 2018” to revive this application, it is not clear why no petition to revive this application filed with the USPTO at that time.  
And when no petition was filed, it is not clear why the CEO of the current assignee/applicant permitted ten months to pass before seeking the assistance of a different law firm.
If the law firm of Myers and Wolf was retained in February of 2019 to revive this application, it is not clear why no petition to revive this application filed with the USPTO at that time.  It is noted that becoming an attorney/agent of record is not a prerequisite to the filing of a petition to revive.  
And when no petition was filed, it is not clear why the CEO of the/ current assignee/applicant permitted 1.5 years pass before seeking the assistance of a different law firm.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. 
§ 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,12 hand-delivery,13 or facsimile.14  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.15

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.








this decision should be directed to the undersigned at (571) 272-3225.16  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 710.02(e)(III).
        2 See 37 C.F.R. § 1.137(d).
        3 Luna verified statement included on renewed petition, paragraph 3 and Setton verified statement included on renewed petition, paragraph 2.  See also assignment Reel/Frame numbers 036147/0139 and 036095/0124.
        4 Luna verified statement included on renewed petition, paragraph 4.
        5 Id. at 7-8.
        6. See assignment Reel/Frame numbers 043638/0025 and 043746/0693.  See also Setton verified statement included on renewed petition, paragraph 4.
        7.  Setton verified statement included on renewed petition, paragraph 5.
        8.  Id. at 6.
        9.  Id. at 8-9.
        10.  Id. at 10.
        11.  Id. at 11.
        12 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        13 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        14 (571) 273-8300: please note this is a central facsimile number.  
        15 https://www.uspto.gov/patents-application-process/file-online
        16 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.